IFish, J.
While it appeared from the testimony introduced by the plaintiff that the defendant railway company was chargeable with a violation of its duty as a common carrier, in that its train was not stopped at the station at which he wished to board it a sufficient length of time to afford him a reasonable opportunity to do so, yet as he confessedly, in order that he might not be left at that station, voluntarily assumed the risk of - attempting to get aboard after the train was started and while it was in motion, the trial court committed no error in granting a nonsuit, he having made no effort to show that the servants of the company were guilty of any misconduct save that of not stopping the train at the station a reasonable length of time.

Judgment affirmed.


By five Justices.

G. A. Whitaker, for plaintiff.
John I. Hall, B. C. Jordan, and. Cranford & Walker, for defendant.